Citation Nr: 1719873	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to exposure to jet fuel.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to jet fuel.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to jet fuel.

4.  Entitlement to service connection for a disability manifested by chronic pain other than fibromyalgia, to include as due to exposure to jet fuel.

5.  Entitlement to service connection for a disability manifested by atypical chest pain, to include as due to exposure to jet fuel.

6.  Entitlement to service connection for a skin disability other than eczema, including psoriasis and any other distinguishable dermatitis, to include as due to exposure to jet fuel.

7.  Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to jet fuel.

8.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

9.  Entitlement to service connection for asbestosis.

10.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

In October 2008, the Board denied the claims of entitlement to service connection for fibromyalgia, diabetes mellitus, GERD, a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, a skin disability other than eczema, and arthritis of multiple joints.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated the Board's October 2008 decision and remanded the claims for further development.  In compliance with the Court's remand, the Board remanded the claims for the development requested in November 2011, July 2012, December 2013, and August 2015.  

The Board's most recent Remand in August 2015 directed the RO to obtain supplemental VA opinions as to the etiology of the Veteran's disabilities on appeal.  With respect to the issues decided herein, VA opinions were obtained in February 2016, April 2016, and August 2016.  As discussed in further detail below, these opinions contained fully reasoned rationales supported by medical literature and were thus adequate with respect to the issues decided herein.  Accordingly, the Board finds that VA substantially complied with the August 2015 Board remand with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board acknowledges that its August 2015 Remand also addressed the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, as that issue was granted in full by way of a September 2016 rating decision, it is no longer before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of that hearing has been associated with the claims file.

In addition, a February 2016 rating decision denied entitlement to service connection for CLL, asbestosis, and COPD.  In March 2016, the Veteran filed a timely notice of disagreement in response to the RO's denial of all three issues.  However, the RO has not yet issued a statement of the case with respect to these issues.  As such, they are addressed in the Remand section below.  

The issues of entitlement to service connection for fibromyalgia, a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, arthritis of multiple joints, CLL, asbestosis, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty, to include exposure to jet fuel, or manifested to a compensable degree within one year of separation from service.

2.  Clear and unmistakable evidence demonstrates that GERD existed at the time of the Veteran's entrance into active military service and was not permanently aggravated beyond normal progression by active service.

3.  The competent evidence of record does not show that the Veteran has been diagnosed as having a skin disability other than eczema during the period on appeal.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015). 

3.  The criteria for service connection for a skin disability other than eczema have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in March 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, Social Security Administration (SSA) records, and reports of VA and private post-service treatment and examinations.  VA has obtained several examinations and opinions with respect to the claims decided herein, with the most recent being conducted in February 2016, April 2016, and August 2016.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records, and lay statements.  The opinions rendered within were supported by adequate rationales and cited medical literature in support of their conclusions.  Further, the examination reports provided sufficient information to adjudicate the service-connection claims decided herein.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  

Additionally, the claims file contains the Veteran's own statements in support of his claims, including a transcript of the Veteran's hearing before the undersigned Veterans Law Judge (VLJ) in March 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning the nature and onset of his claimed disabilities and symptoms, as well as potential evidence that may have been overlooked.  The hearing focused on the elements necessary to substantiate the service connection claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The Veteran was also assisted by his private attorney, who requested and received additional time to submit pertinet evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Here, the Veteran asserts that he has diabetes mellitus, GERD, and a skin disability other than eczema as the result of in-service exposure to jet fuel.  Specifically, the Veteran states that he was exposed to the chemical compound benzene contained within the jet fuel he handled in his capacity as a fuel specialist.  The Veteran indicated that the only protective gear he was issued aside from his uniform and steel-toed boots were untreated rawhide gloves with wool inserts, and that he had been "soaked" numerous times with jet fuel during his period of active duty service.  In addition, the Veteran indicated that these disabilities may also be due to in-service exposure to the chemical compound trichloroethylene contained within the de-icing fluid used on military aircraft.

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Diabetes Mellitus

The Veteran alleges that he developed diabetes mellitus as a result of in-service exposure to jet fuel in his capacity as a fuel specialist.  

The Veteran's service treatment records do not show that the Veteran complained of, or was treated for, diabetes mellitus during his military service.  In a January 1985 service treatment record, the Veteran indicated that he had never been diagnosed as having diabetes.  Similarly, on his January 1989 Report of Medical History for Medical Evaluation Board purposes, the Veteran denied a personal history of diabetes, and denied any history of sugar or albumin in his urine.  The corresponding January 1989 Report of Medical Examination indicated that his urinalysis revealed negative albumin and sugar.  At the time of his separation from service in June 1989, the Veteran indicated that he did not desire a medical evaluation in conjunction with his scheduled separation.  Significantly, at his March 2008 Travel Board hearing, the Veteran conceded that he was never diagnosed as having diabetes in service, and indicated that he had only been diagnosed as having diabetes in approximately 2003.  

In addition, there is no objective evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology).  In particular, he was diagnosed with diabetes mellitus in 2002.  In the absence of demonstration of continuity of symptomatology, the initial demonstration of the disability at issue, decades after service, is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the Veteran asserts that his diabetes is related to his in-service duties as a fuel specialist, there is no competent clinical evidence that relates his current diabetes mellitus to his military service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this regard, the Board points out that none of the Veteran's medical providers have related his diabetes mellitus to his military service.  

The Veteran was provided with a VA examination in May 2013, at which time he was diagnosed as having diabetes mellitus.  However, the examiner opined that the Veteran's diabetes mellitus was less likely as not caused by or a result of in-service exposures to benzene from Jet Propellant 8 fuel; rather, the examiner indicated that the Veteran had documentation of long term obesity, which was a key factor in the
development of diabetes mellitus, type II.

A February 2015 VA opinion added that, "With regard to diabetes it is a known fact that obesity and aging will lead to diabetes mellitus type 2. This is the case at this time.  I [do] not believe the jet fuel has caused his 1) obesity and 2) resultant diabetes."

Similarly, a February 2016 VA examination report indicated that, "ETIOLOGY FOR HIS DIABETES ---AGE AND MORBID OBESITY," and that, "NO DOCUMENTED EVIDENCE THAT JET FUEL WILL CAUSE THESE CONDITIONS."

An April 2016 VA examiner similarly concluded that the Veteran's diabetes mellitus was less likely than not incurred in or caused by an claimed in-service injury, event, or illness.  In support of this opinion, the examiner explained that, "The veteran was not diagnosed with diabetes mellitus in service, nor is this condition associated with jet fuel exposure. Risk factors for developing Type II diabetes are age 45 or older, a family history of diabetes mellitus, nonalcoholic fatty disease, hyperlipidemia, obesity, smoking, and alcohol usage.  The veteran had a family history of DM II, was a smoker, and was morbidly obese at the time of his diagnosis of diabetes.  He did not serve in Vietnam and was not exposed to Agent Orange."

In short, the only evidence portending that the Veteran's diabetes mellitus is in any way related to his service in the military comes from him personally.  The evidence does not include a competent medical opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  Significantly, the Veteran conceded at his March 2008 Travel Board hearing that no doctor had ever told him that his diabetes was related to exposure to toxic fumes or chemicals.  The Board acknowledges the Veteran's lay statements regarding the correlation between his diabetes and exposure to jet fuel.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of diabetes mellitus.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of diabetes is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the etiology of his diabetes.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  The Board also acknowledges the informational Internet articles pertaining to benzene submitted by the Veteran; however, the information contained in these articles is general in nature and not specific to the Veteran, and therefore afforded no probative weight.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Therefore, the Board affords no probative weight to these articles.  Accordingly, the Board finds that the Veteran has not established a nexus between his diabetes and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

GERD

The Veteran also alleges that he developed GERD either in service or as a result of in-service exposure to jet fuel in his capacity as a fuel specialist.  

During his military application process, the Veteran submitted a Report of Medical Examination/Treatment dated in November 1982 in which he disclosed that he suffered from a "constant upset stomach" on average one time per week over the prior three years.  The report also noted that the Veteran was hospitalized one day in July 1980 for abdominal cramping and vomiting, but symptoms subsided and there were no further problems.  Upper gastrointestinal tract radiography and anteroposterior position chest radiology were within normal limits in July 1980, and the final diagnosis was "abdominal pain, probably secondary to mesenteric adenitis."  The November 1982 report speculated at that time that the Veteran had viral gastroenteritis in July 1980, and it was noted that he underwent considerable weight loss through dieting and vigorous exercise since that time.  Significantly, the Veteran's November 1982 Report of Medical Examination upon enlistment indicated that his abdomen and viscera were abnormal, citing his report of an upset stomach lasting three years.  However, he was still determined to be qualified for active duty in the Air Force.  

The service treatment records do not show that the Veteran complained of, or was treated for, GERD during his period of military service.  Significantly, on his January 1989 Report of Medical History for Medical Evaluation Board purposes, the Veteran denied pain or pressure in his chest, frequent indigestion, or stomach trouble.  The corresponding January 1989 Report of Medical Examination indicated that his chest, abdomen, and viscera were within normal limits.   

However, at his March 2008 Travel Board hearing, the Veteran testified that while in service he experienced a burning sensation in his chest that would go up into his throat.  He further indicated that he never sought treatment for these symptoms while in service, and simply self-medicated with over-the-counter antacids.  The Veteran testified that these symptoms persisted from service into the present.  

Nonetheless, there is no documented, clinical evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  In particular, the Veteran did not report dyspnea until 1994 and was not diagnosed as having GERD until 2001.

The Veteran was provided with a VA examination in July 2007, at which time he was diagnosed as having GERD.  However, the examiner opined that his GERD was not the result of in-service exposure to jet fuel.  Rather, the examiner indicated  that the Veteran's GERD was caused by his marked obesity.  Similarly, a May 2013 VA examination report indicated that the Veteran's GERD was less likely as not caused by or a result of in-service exposures to benzene from Jet Propellant 8 fuel; rather, the examiner opined that the Veteran's GERD was a product of lifestyle habits and morbid obesity.

Similarly, a February 2015 VA opinion concluded that, "With regard to his gastroesophageal reflux disease, it is a known fact that with obesity the patient can develop this disorder.  I do not believe the jet fuel caused this gastroesophageal reflux disease as his weight clearly resulted in this condition as well as his aging process."

The Veteran was again provided with a VA examination in February 2016, at which time he was again diagnosed as having GERD.  However, the examiner concluded that, "ETIOLOGY FOR HIS GERD ---AGE AND MORBID OBESITY, and that, "NO DOCUMENTED EVIDENCE THAT JET FUEL WILL CAUSE THESE CONDITIONS."

Another VA opinion was obtained in August 2016, at which time the examiner opined that the Veteran's GERD clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In support of this conclusion, the examiner explained:

The veteran . . . had "upset stomach averaging once a week x 3 years" PRIOR to service with a single hospital admission for abdominal pain PRIOR to service after lifting heavy bales, and was diagnosed with mesenteric adenitis, presumed viral.  He also had a single overnight hospital admission for observation after complaining of nausea and vomiting x 1 day during service.  No further complaints of nausea and vomiting in service.  This is not a significant increase in frequency of abdominal complaints.  . . . [H]e first said he had frequent dyspepsia in 1/25/1994 (post service.)  He was on lanopraxole for this condition in 04/16/01. At the time of diagnosis of his GERD, he was morbidly obese and a smoker, which are risk factors for GERD. Jet fuel exposure, on the other hand, is not a risk factor for GERD.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's GERD existed prior to service, and clear and unmistakable evidence demonstrates that his preexisting GERD was not aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306.

The Board emphasizes that the Veteran's abdomen and viscera were noted to be abnormal at the time the he was initially examined for service entrance in November 1982 based on his admission of suffering from a stomach ache for three years prior to service.  However, not specific diagnosis of GERD was noted at that time.  Nevertheless, the August 2016 VA examiner opined that the symptomatology discussed at the time of his November 1982 induction examination was a manifestation of his current GERD.  Thus, the Board finds that clear and unmistakable evidence demonstrates GERD pre-existed service.  The Board also finds that clear and unmistakable evidence of record demonstrates that the preexisting GERD did not undergo permanent increase in severity during service beyond the natural progress of the condition.  In fact, the August 2016 VA examiner specifically opined that the claimed GERD, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  This is supported by the fact that there was no GERD diagnosis rendered in service, and by the Veteran's January 1989 denial of pain or pressure in his chest, frequent indigestion, or stomach trouble.  Although the Veteran testified in March 2008 that he experienced a burning sensation in his throat during service, the Board notes that these statements were made approximately 20 years after his discharge from service; as such, the Board places more probative weight on the contemporaneous assertions made by the Veteran in January 1989 that he never experienced pain or pressure of the chest, frequent indigestion, or stomach trouble in service.  Thus, the presumption of soundness on induction has been rebutted.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

As discussed above, the most probative evidence of record does not show that the pre-existing disability underwent an increase in severity during service.  This is supported by the absence of gastrointestinal complaints in service, including on examination in January 1989.  Thus, the presumption of aggravation does not apply.

The only evidence of record which relates the Veteran's GERD disorder to his active military service is the statements made by the Veteran.  However, the statements that the Veteran's GERD was caused by in-service exposure to jet fuel draw medical conclusions, which the Veteran is not qualified to make, as he has not been shown to have the requisite medical knowledge.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's GERD falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiners considered these statements when providing the VA medical opinions of record.

The criteria to establish entitlement to service connection for GERD have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for GERD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Skin Disability Other than Eczema

The Veteran also seeks entitlement to service connection for a skin disability other than eczema.  Specifically, the Veteran asserts that he developed a skin disability as a result of in-service exposure to jet fuel.  However, the Board emphasizes that an April 2013 rating decision granted the Veteran entitlement to service connection for eczema (also claimed as a skin disability to include psoriasis and dermatitis) effective April 25, 2005.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141   (1992).  

The Veteran's post-service treatment records list "atopic dermatitis," "nummular eczema," and "psoriasis" among his disabilities.  

The Veteran was provided with a VA examination in February 2016, at which time he was diagnosed as having psoriasis.  The examiner indicated that the exact cause of psoriasis was not known, and that a problem with the immune system sometimes caused the body to attack healthy skin cells.  The examiner further explained that psoriasis was more likely to occur if another family member also had psoriasis.

However, in a subsequent April 2016 VA opinion, a VA examiner explained that:

Per 11/23/1999 note, the veteran had a diagnosis of atopic dermatitis and nummular eczema with an overlying acute staph skin infection at that time.  No further complaints of atopic dermatitis or staph infection, but on 4/16/2001 entry into the VA system the veteran said he had psoriasis, and on 2/23/15 he said he had psoriatic arthropathy.  He has not been diagnosed with either psoriasis or with psoriatic arthropathy.

In an August 2016 VA addendum opinion, the VA examiner elaborated that:

Although the veteran stated on 4/16/2001 entry into the VA system that he had psoriasis, and on 2/23/2015 he stated he had psoriatic arthropathy, review of record shows no documentation of an actual diagnosis made by a physician of either psoriasis or psoriatic arthropathy.  The notations on the veteran's problem lists in both the VA and the civilian records appear to have been entirely made on the basis of the veteran's stated belief that he had this condition.  The veteran has been diagnosed with atopic dermatitis and nummular eczema, but the evidence of record does not indicate that the veteran has a diagnosis of psoriasis, or other skin disorder, which is separate and distinct from his service connected eczema.

The Board notes that "atopic dermatitis" is synonymous with eczema.  As such, the Board finds that the Veteran has not been diagnosed as having a skin disability other than eczema during the period on appeal.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current diagnosis of a skin disability other than eczema at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a skin disability other than eczema is denied.


REMAND

The Veteran also seeks entitlement to service connection for fibromyalgia, a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, arthritis of multiple joints, chronic lymphocytic leukemia (CLL), asbestosis, and chronic obstructive pulmonary disease (COPD).  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

The Board's August 2015 Remand directed the RO to obtain a supplemental VA opinion as to the etiology of the Veteran's fibromyalgia, disability manifested by chronic pain other than fibromyalgia, disability manifested by atypical chest pain, and arthritis of multiple joints.  Specifically, the examiner was requested to state whether it was at least as likely as not that these disabilities were incurred in or due to the Veteran's active duty service to include, but not limited to in-service exposure to jet fuel.  

Pursuant to the Board's August 2015 Remand, the Veteran was provided with a VA examination in February 2016.  With respect to the Veteran's diagnosed fibromyalgia, the examiner indicated that:

The cause of fibromyalgia is not known. Those affected experience pain in response to stimuli that are normally not perceived as painful. Researchers have found elevated levels of a nerve chemical signal, called substance P, and nerve growth factor in the spinal fluid of fibromyalgia patients.  Levels of the brain chemical serotonin are also relatively low in patients with fibromyalgia.  Studies of pain in fibromyalgia have suggested that the central nervous system (brain) may be somehow supersensitive.  Also, patients with fibromyalgia have an impaired non-rapid eye movement, or non-REM, sleep phase (which likely, at least in part, explains the common feature of waking up fatigued and unrefreshed in these patients).  The onset of fibromyalgia has been associated with psychological distress, trauma, and infection.

In April 2016, another VA opinion was obtained from another examiner, who explained that:

The causes of fibromyalgia are unknown, but is probably multifactorial. Many people associate the development of fibromyalgia with a physically or emotionally stressful or traumatic event, such as an automobile accident. Some connect it to repetitive injuries. Others link it to an illness. For others, fibromyalgia seems to occur spontaneously. While there is no clear consensus about what causes fibromyalgia, most researchers believe fibromyalgia results not from a single event but from a combination of many physical and emotional stressors. Exposure to acute stressors such as infection and trauma often results in altered sleep habits and reductions in routine activity, and in some individuals, these behavioural responses to acute stressors appear to contribute to the development of chronic somatic symptoms including fibromyalgia. There is also evidence that fibromyalgia syndrome pain is maintained by tonic impulse input from deep tissues, such as muscle and joints, in combination with central sensitization mechanisms. This nociceptive input may originate in peripheral tissues, e.g. as a result of trauma and infection, resulting in hyperalgesia/allodynia and/or central sensitization. Finally, there is some evidence that early life adversity is a risk factor for central sensitization. The veteran is s/p fractures of both ankles and all fingers, and also had five concussions in childhood, which would certainly qualify as early life adversity. None of these incidents appear to have happened in service, although, per 4/14/1994 note, he and his wife were involved in a car wreck in 1984 while on leave in Missouri; he was rear ended and suffered a slight neck injury. Fibromyalgia has not been associated with jet fuel exposure.

A third VA opinion was obtained in August 2016, authored by the same examiner who provided the April 2016 opinion.  The August 2016 VA opinion indicated that:

The veteran does have a diagnosis of fibromyalgia and was involved in an MVA in 1984 while on leave in Missouri, in which he was rear ended while driving with his wife, suffering a neck injury which did not require surgery. Previous to service, he had fractures of left ankle, and had at least two concussions in childhood for which he was hospitalized for observation on both occasions. Post service he had a fracture of the left elbow. He has also related right ankle fracture and fractures of all fingers post service, but there is no documentation of these injuries. Post service he was engaged in heavy work in a concrete plant, and he had chronic back pain for which he has said he has had spinal injections in 2/3/2016. Nevertheless he was able to work as a commercial driver post service, and could not have passed DOT physicals with significant musculoskeletal issues. He continued to work as a commercial driver until he developed equilibrium dysfunction due to need for radical left mastoidectomy for cholesteatoma. The veteran's concussions and fractures before and after service are far more likely to be the triggering cause for his fibromyalgia. 

In light of these VA opinions, all of which attributed the onset of fibromyalgia to a multitude of factors, to include physical trauma and/or physical stressors, the Board notes that an opinion has never been obtained as to whether the Veteran's diagnosed fibromyalgia is clinically distinguishable from, or either caused or aggravated by, any of his service-connected disabilities.  The Board emphasizes that the Veteran has a number of service-connected orthopedic disabilities which are productive of pain, to include lumbosacral strain, degenerative arthritis of the cervical spine, right knee patellofemoral pain syndrome, and left knee patellofemoral pain syndrome.  As such, an addendum opinion should be obtained as to whether the Veteran's diagnosed fibromyalgia is clinically distinguishable from, or either caused or aggravated by, any of his service-connected disabilities.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

With respect to the issues of entitlement to service connection for a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, and arthritis of multiple joints, the Board finds that these disabilities are "inextricably intertwined" with the issue of entitlement to service connection for fibromyalgia.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  As these issues also deal with generalized pain symptoms, the Board finds that the additional evidence obtained in the development of the remanded fibromyalgia claim may also be pertinent to these claims.  

Finally, with respect to the claims of entitlement to service connection for CLL, asbestosis, and COPD, as discussed above, a February 2016 rating decision denied these claims.  In March 2016, the Veteran filed a timely notice of disagreement with in response to the RO's denial of all three issues.  However, the RO has not issued a statement of the case addressing these claims and the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine whether his fibromyalgia is related to any of his service-connected disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must:

(a.)  Opine whether the Veteran has fibromyalgia that is clinically distinct from pain associated with a service-connected disability; and

(b.)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fibromyalgia was caused or aggravated by any of his service-connected disabilities, to include lumbosacral strain, degenerative arthritis of the cervical spine, right knee patellofemoral pain syndrome, and left knee patellofemoral pain syndrome.

A complete rationale must be provided for each opinion offered.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

2.  Furnish the Veteran a statement of the case with respect to the claims of entitlement to service connection for CLL, asbestosis, and COPD, which were denied in a February 2016 rating decision.  In order to perfect an appeal of these claims, the Veteran must still timely file a substantive appeal.

3.  Thereafter, readjudicate the claims of entitlement to service connection for fibromyalgia, a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, and arthritis of multiple joints.  If any of these claims are not granted in full, then the Veteran and his representative must be issued a supplemental statement of the case that informs him of the laws and regulations pertaining to his claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


